          Case 1:17-cr-00321-JMF Document 54 Filed 10/06/20 Page 1 of 1

                           Law Office of
    Zachary Margulis-Ohnuma
                                                           October 5, 2020
Via ECF
                                                    Application GRANTED. The Clerk of Court is
Hon. Jesse M. Furman
                                                    directed to terminate Doc. #53. SO ORDERED.
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

      RE: Odom v. United States, 20 Cv. 10; 17 Cr. 321
                                                                        October 6, 2020
Dear Judge Furman:

   This office represents Marcus Odom in the above-captioned matter. I write, on consent,
to request a 14-day adjournment of Mr. Odom’s time to respond to the government’s
September 28 motion to “turn over” the $452.25 held in Mr. Odom’s inmate trust account.
ECF No. 49.

   On September 29, 2020, I was appointed for all purposes, including to respond to the
government’s motion. While I have every expectation that Mr. Odom will oppose the
government’s motion, I have not been able to speak to him about it yet. The Bureau of
Prisons unilaterally cancelled a call that was scheduled for this morning and my office is
working to reschedule it. The court previously set a date of October 7 for Mr. Odom’s
response. ECF No. 52. In order to facilitate communication with Mr. Odom and research
the government’s position, I request an additional 14 days to respond, which would make
the new deadline October 21, 2020.

  This is the first request for an adjournment.

   I have spoken to AUSA Justin Rodriguez and he advises that the government consents
to the requested adjournment.

  Thank you for your attention to this case.

                                                  Very truly yours,

                                                  Zachary Margulis-Ohnuma
                                                  Zachary Margulis-Ohnuma

CC: Justin Rodriguez (via ECF and email)

     260 Madison Avenue, 17th Floor • New York, NY 10016
              (212) 685-0999 • zach@zmolaw.com
                       www.zmolaw.com
